Citation Nr: 1129298	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-25 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), initially claimed as obsessive compulsive disorder (OCD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1970 to March 1972.  He also served in the United States Army Reserves until July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was previously before the Board in February 2008, at which time it was remanded for further development.  


FINDINGS OF FACT

PTSD is attributable to service.


CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.303(f).

The following provisions apply to claims for service connection of posttraumatic stress disorder diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle- imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner- of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant. See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In this case, the Veteran was not in combat service, nor does he assert such.  Here, the Board must pay particular attention to the requirements of 38 C.F.R. § 3.304(f)(3), which, as addressed above, provide that VA must consider other substitute forms of evidence and information, beyond that contained in the Veteran's service records, as possible evidence in support of the occurrence of a claimed in-service stressor related to personal assault.  Claims involving personal assaults fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged. See, e.g., Patton v. West, 12 Vet. App. at 281.

The Veteran contends that he endured stressors during service.  His contentions are consistently detailed in VA treatment records, a February 2005 VA mental examination, a December 2007 Travel Board hearing transcript, and numerous statements from the Veteran himself. See VA medical records April 2002, June 2004.  He reported stressors that are based on personal assault.  Specifically, he stated that during basic training at Fort Dix, on or about October 18, 1970, he was put in an isolated room and severely beaten, by his sergeant (Sergeant "R.") and another soldier, on his arms and back with a shovel and pistol belt.  The Veteran has indicated that he did not seek medical treatment at that time, nor did he report the incident to the commanding officer.  However, he has consistently reported that "everyone else in his unit heard him getting beat," and that all of the fellow soldiers signed a petition to the CO.  The CO then spoke to Sergeant R.  The Veteran reports that the sergeant went AWOL shortly thereafter.  

The second stressor incident occurred while the Veteran was stationed in Korea.  He contends that he was painting and fell on a wet floor and broke his left arm/wrist.  The Veteran reported that his sergeant forced him to finish painting the "dayroom" before he was allowed to go to the hospital to be treated for the broken wrist.  The Veteran reported that the initial injury occurred early in the day and that he was unable to seek treatment until later that night.  A service treatment record dated on April 8, 1971 at 7pm confirms that the Veteran hit his left wrist on a door (at 10am) and sustained a chip fracture to the distal ulna.  

A review of the Veteran's personnel records does show that the was in the United States Army Reserves immediately following his active duty discharge in 1972 until July 1977.  These records also show that the Veteran's behavior toward the end of his reserve period changed somewhat and that he was disciplined for missing several training assemblies in 1976 and 1977.  He was eventually reduced in grade from "SP 4" to "PFC" in May 1977.  

In addition to the existing service treatment records and personnel records, the RO has attempted to collect other potentially supporting evidence from the Veteran's reserve unit, the National Personnel Records Center, the JSRRC, CURR, the U.S. Army Crime Records Unit, and from the Department of the Army, Directorate of Public Safety.  These searches, as indicated by the responses contained in the file, have proven fruitless.  

In sum, there is no in-service specific evidence which corroborates the Veteran's allegations regarding the claimed personal assaults.  As noted, in-service evidence is not required and there may be considered other corroborating evidence.  In this case, there is other corroborating evidence which weighs in favor of the Veteran's claim.  This evidence consists of the service treatment records which show a broken wrist in 1971; personnel records which show behavioral changes/mental disturbance shortly after active duty in 1976; and the Veteran's own, consistent and credible statements regarding the in-service assaults.  In this regard, the Board finds no reason to doubt the credibility of the Veteran in reporting that his fellow soldiers assaulted him during service, and that he has experienced a continuity of symptomatology since service, including obsessive compulsive tendencies, anxiety, increased arousal, experiencing of the stressors, nightmares, and flashbacks. See VA Examination., February 2005.  The Veteran's records are internally consistent, as evidenced by his private and VA treatment records, his statements, and the February 2005 VA examination report.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim. See Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996).

In addition, the February 2005 VA examiner has attributed psychiatric diagnoses of PTSD to the purported stressors and apparently found those stressors (if verified to the satisfaction of VA) sufficient to result in the diagnoses.  The medical examiner is competent to make those complex assessments. See generally Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

As noted above, 38 C.F.R. § 3.303(f) (3) provides that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  

In this case, the Board will afford the Veteran the benefit-of-the-doubt, as required by VA law and regulations, that the claimed incidents are consistent with the places, types, and circumstances of the Veteran's service and that there is evidence that tends to corroborate the existence of the claimed in-service stressors.  In addition, the Board is persuaded by the VA examiner's conclusion that the Veteran's "military history, psychiatric history, and clinical course all support a DSM-IV diagnosis of posttraumatic stress disorder and obsessive-compulsive disorder."  Notably, the VA examiner also found that the Veteran's compulsions overlapped his military career with respect to his over-concern for situations in which individuals might be injured by negligent acts.  The examiner reasoned that this behavior directly corresponded to the Veteran breaking his arm/wrist on a wet floor while in-service, which is documented by his service treatment records. 

In sum, because there is a medical diagnosis of PTSD related to the claimed in-service stressors, and credible supporting evidence of the occurrence of those stressors, the Board concludes that the preponderance of the evidence supports the grant of service connection for PTSD.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  



ORDER

Entitlement to service connection for PTSD, initially claimed as OCD, is granted.  





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


